Citation Nr: 0624088	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from April 1976 to August 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in May 2005 via the Appeals Management Center (AMC) in 
Washington, DC.  

In the May 2005 remand, the Board instructed the RO to 
contact the veteran to determine whether he still wanted a 
hearing before a local Decision Review Officer, as he earlier 
had indicated in his May 2003 substantive appeal (VA Form 9).  
In a July 2005 response to this inquiry, he indicated he did 
not want a hearing.  See VA Form 21-4138, dated July 11, 
2005.  So he has withdrawn this request.  See 38 C.F.R. 
§ 20.704(e) (2005).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
left ankle disability.

2.  Competent medical evidence does not show the veteran's 
left knee disability, diagnosed as degenerative joint 
disease, is related to his military service.

3.  Competent medical evidence also does not show the 
veteran's hearing loss is related to his military service.




CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's military service and may not be so presumed 
.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Hearing loss was not incurred in or aggravated by the 
veteran's military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) and Quartuccio v. Principi, 
16 Vet. App. 183, 186- 87 (2002) (also discussing the content 
requirements of the VCAA notice).

As for the timing of the VCAA notice, the United States Court 
of Appeals for Veterans Claims (Court) held in Pelegrini II 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 
2002), to the extent possible, must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  
See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, the Board notes that when filing his current claims for 
service connection the veteran included a statement 
indicating he already had been apprised of the provisions of 
the VCAA.  See VA Form 21-4138, dated August 5, 2002.  
He requested VA's assistance in obtaining evidence supporting 
his claims, as the VCAA requires, and he requested an 
immediate decision on his claims once the supporting evidence 
was obtained.  Records show VA since has obtained all 
potentially relevant evidence, including that he identified 
personally.  Indeed, this was partly the reason the Board 
remanded this case to the RO (via the AMC) in May 2005, to 
obtain relevant records from the Social Security 
Administration (SSA).  And that agency's records were 
obtained on remand.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran has not been provided 
notice of the type of evidence necessary to establish a 
downstream disability rating and effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these elements, this is nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against his service connection claims, any question about the 
appropriate downstream disability rating and effective date 
to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence on file includes the 
veteran's service medical records (SMRs), VA treatment 
records, and as mentioned his SSA records.  He has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  He has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2005).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).



After reviewing the record, the Board has concluded that a 
remand for physical examination of the veteran and/or medical 
nexus opinions is not warranted.  As discussed in more detail 
below, there is no competent medical evidence of a left ankle 
disability currently.  In addition, the service medical 
records do not contain any reference to a left knee 
disability or hearing loss.  Although the veteran may think 
he has left ankle, left knee and hearing disabilities - 
which were incurred in service, he is not competent to 
diagnose such or provide a probative opinion as to the 
etiology of these claimed disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) [holding that lay persons 
are not competent to offer medical opinions].

So in the absence of competent medical evidence of a current 
left ankle disability, physical examination of the veteran is 
unnecessary.  By the same token, in the absence of evidence 
of in-service incurrence of left knee disease or injury 
and hearing loss, referral for medical nexus opinions is also 
unnecessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Court has held on a number of occasions that a medical 
opinion premised on an unsubstantiated account is of 
no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining medical nexus opinions under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current disability of the left ankle and no 
objective evidence of in-service left knee disease or injury 
and hearing loss.  The veteran has been provided the 
opportunity to present evidence pertaining to 
in-service incurrence and current disability, and he has not 
done so.



In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained in 
the line of duty while in active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection also may 
be granted on a presumptive basis for certain chronic 
disabilities, including degenerative joint disease (i.e., 
arthritis) and organic diseases of the nervous system (e.g., 
sensorineural hearing loss), when manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

Entitlement to service connection for a left ankle 
disability.  

Entitlement to service connection for a left knee disability.  

Entitlement to service connection for hearing loss.  

In regards to the left ankle claim, the medical evidence is 
completely devoid of any medical finding or diagnosis 
pertaining to this condition.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

The veteran has not submitted any competent medical evidence 
pertaining to diagnosis and treatment for a left ankle 
disability.  It appears the only evidence in his favor is his 
own statements to the effect that he has a left ankle 
disability.  


It is, however, well-established that as a lay person without 
medical training he is not competent to provide opinions on a 
medical matter such as a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In the absence of a diagnosis of a left ankle disability, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  The veteran's left ankle claim fails on 
this basis, alone.

With regard to the left knee and hearing loss claims, the 
evidence includes a January 1995 audiologist's report 
arguably showing sufficient bilateral hearing loss to be 
considered a disability by VA standards (as determined by 
38 C.F.R. § 3.385) and a January 2002 VA treatment record 
reflecting a diagnosis of degenerative joint disease (i.e., 
arthritis) in the left knee.  So Hickson element (1), current 
disability, has been met concerning these claims.  

But with respect to Hickson element (2), there is no 
objective evidence of left knee disability and hearing loss 
in service.  The service medical records do not mention any 
complaint, treatment or diagnosis of a left knee disability 
and hearing loss.  

In addition, there is no evidence of arthritis or 
sensorineural hearing loss within the one-year presumptive 
period following service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The medical evidence 
reflects that hearing loss and degenerative joint disease of 
the left knee were initially manifested many years after 
service - in 1995 and 2002, respectively (keeping in mind 
the veteran's second period of military service ended in 
1978).  



Turning to Hickson element (3), there is no medical opinion 
of record etiologically linking the veteran's currently 
diagnosed degenerative joint disease and hearing loss to his 
military service.  Although he contends there is a 
relationship between these disabilities and his military 
service, he is not competent to make this professional 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions].

Because there is no evidence of a left knee disability and 
hearing loss in service, VA is under no obligation to obtain 
a medical nexus opinion under 38 C.F.R. § 3.159 and Charles.  
In short, Hickson element (3), medical nexus, has not been 
met.  See Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].

For these reasons and bases, the preponderance of the 
evidence is against the claims for service connection for a 
left ankle disability, left knee disability and hearing loss.  
The benefit-of-the-doubt doctrine does not apply when, as 
here, the preponderance of the evidence is unfavorable.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for a left ankle disability 
is denied. 

The claim for service connection for a left knee disability 
is denied. 

The claim for service connection for hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


